UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1851


TIMOTHY E. TWEED,

                    Plaintiff - Appellant,

             v.

MATTHEW G. WHITAKER, Acting Attorney General, Department of Justice,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-01417-LMB-JFA)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Everette Tweed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy Everette Tweed appeals the district court’s order dismissing this action

raising claims under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 2012 & Supp. 2017), the Religious Freedom Restoration

Act, 42 U.S.C. § 2000bb to 2000bb-4 (2012), and state law. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Tweed v. Whitaker, No. 1:17-cv-01417-LMB-JFA (E.D. Va. July 18,

2018). We deny the motions for sanctions and for judicial notice and dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2